Citation Nr: 1446434	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  08-25 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to December 16, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran had active service from July 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which granted service connection for PTSD with a 30 percent rating effective August 30, 2005.  

In November 2011, the Board denied the issue of entitlement to an effective date earlier than August 30, 2005, for the grant of service connection for PTSD and remanded the issue of entitlement to an initial rating in excess of 30 percent for PTSD for additional development.  After completing that development, the Appeals Management Center (AMC) granted an initial rating of 70 percent (from 30 percent) for PTSD effective December 16, 2011, in an August 2012 rating decision.  

In a January 2014 decision, the Board granted a higher initial rating of 50 percent for PTSD, prior to December 16, 2011, and denied a rating in excess of 70 percent, from December 16, 2011.  The appellant appealed the Board's January 2014 decision to the U.S. Court of Appeals for Veterans Claims (Court), insofar as the Board denied a rating in excess of 50 percent for PTSD, prior to December 16, 2011.  In July 2014, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified.  The Court issued an order in August 2014, granting the Joint Motion, and returned the case to the Board.  As the Veteran did not appeal the denial of an initial rating in excess of 70 percent from December 16, 2011.  Thus, that issue is not currently before the Board.

As noted in the January 2014 decision, the Veteran filed a December 2012 statement he styled a "Notice of Disagreement" in which he discussed chronic obstructive pulmonary disease (COPD) with which he has been diagnosed, the conditions of his service in Vietnam, and the impact COPD has on his ability to work.  The RO has not adjudicated a claim for entitlement to service connection for COPD.  The issue of entitlement to service connection for COPD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

Prior to December 16, 2011, the evidence shows the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas such as work and family relations, due to psychiatric symptoms such as frequent suicidal ideation, depressed mood, anxiety, sleep impairment, memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the criteria for an initial rating of 70 percent for PTSD have been approximated for the rating period prior to December 16, 2011.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1-4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Here the Veteran is appealing the initial rating assignment as to his PTSD.  In this regard, because the November 2006 rating decision granted the veteran's claim of entitlement to service connection, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2013).  

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code (DC) for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records for the relevant period on appeal are in the file.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran with an appropriate VA examination in November 2006.  The examination is adequate because it is based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  As the issue before the Board is whether the Veteran is entitled to a higher rating for PTSD prior to December 16, 2011, a new VA examination would not be relevant to the Veteran's claim.  The November 2006 VA examination report is thorough and provided findings pertinent to the rating criteria.  The examination in this case is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II.  Analysis

The Veteran asserts that he is entitled to a rating in excess of 50 percent for PTSD prior to December 16, 2011.  For the reasons that follow, the Board finds that a rating of 70 percent for PTSD is warranted prior to December 16, 2011.

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  Id. § 4.3.

An appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In the November 2006 rating decision, the RO granted service connection for PTSD with an effective date of August 30, 2005.  Thus, the period on appeal is from that date.

The Veteran's PTSD is rated under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411.  Psychiatric disabilities are evaluated under the General Rating Formula for Mental Disorders.  The Board finds that no other diagnostic code or rating schedule would be appropriate in the evaluation of the Veteran's psychiatric disability.

The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

A 50 percent rating is prescribed when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is provided when there is evidence that the psychiatric disability more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)) (DSM-IV).

According to DSM-IV, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  A GAF score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life.  See also QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 (1994). 

The Board finds that prior to December 16, 2011, the evidence most closely approximates the schedular criteria for a 70 percent rating under Diagnostic Code 9411.  The overall evidence of record, including the Veteran's November 2006 VA examination and VA treatment records, shows the Veteran's PTSD symptoms approximated occupational and social impairment, with deficiencies in most areas, prior to December 16, 2011.  

The November 2006 VA examination report indicates the Veteran reported insomnia, with an average of three to four hours of sleep.  He had an exaggerated startle response with sudden loud noises.  He was irritable and had a short temper.  He denied physical violence, but said he could become verbally abusive and say things he regrets.  The Board notes that although the November 2006 VA examiner stated that the Veteran had relatively mild symptoms of PTSD, the examiner also noted that the Veteran had a GAF score of 60, indicating moderate symptoms or moderate difficulty in social or occupational functioning.  The Board finds the VA examiner's assessment of mild symptoms to be inconsistent with the evidence in the November 2006 VA examination report.

Although the Veteran reported that he had been married for 40 years, the evidence of record shows that he had difficulty in maintaining relationships.  At the November 2006 VA examination, he stated that he had five children, and he stated that his relationship with his children was emotionally distant.  His relationship with his wife had been marked by verbal abuse on his part and he stated that the only reason he was still married was because his wife was very patient and put up with a lot.  He stated that he had a few friends at work, but he did not go out to socialize with them outside of work.  His activities and leisure pursuits included primarily gambling at local casinos.  

The Veteran reported having suicidal ideation throughout the period on appeal.  Suicidal ideation is specifically noted in the rating criteria as the type of symptom associated with a 70 percent rating for occupational and social impairment with deficiencies in most areas.  At the November 2006 VA examination, the Veteran reported having suicidal thoughts a couple of times per week.  He stated that in the past on occasions when he was drinking he had loaded his handgun and "played with it" with suicidal thoughts.  Although the November 2006 VA examination reflects the Veteran reported having suicidal ideation "a couple of time a week," his VA treatment records indicate more frequent suicidal ideation.  A June 2008 VA depression screen reflects that the Veteran reported having thoughts that he would be better off dead or of hurting himself in some day more than half the days of a 2 week period.  A June 2009 VA depression screens reflects that the Veteran reported having thoughts that he would be better off dead or of hurting himself in some way several days.  A May 2011 VA depression screen noted the Veteran reported having thoughts that he would be better off dead or hurting himself in some way nearly every day.  Thus, the Board finds that the overall evidence of record indicates the Veteran had frequent suicidal ideation prior to December 16, 2011.

The evidence of record also indicates the Veteran's symptoms had a significant effect on his ability to work and get along with other people.  At the June 2008 VA depression screen, he reported that the problems made it "extremely difficult" for him to do his work, take care of things at home or get along with other people.  At the June 2009 and May 2011 VA depression screens he indicated his problems made it "somewhat difficult" for him to do his work, take care of things at home or get along with other people.  

The Veteran's VA treatment records also indicate the Veteran had symptoms suggestive of moderately severe to severe depression.  The June 2008 VA depression screen reflects that the Veteran had symptoms suggestive of "severe depression."  The Veteran reported that he had little interest or pleasure in doing things; feeling down, depressed or hopeless; feeling tired or having little energy; poor appetite or overeating; feeling bad about himself or that he was a failure or had let himself or his family down; and having trouble concentrating of things "nearly every day."  

The June 2009 VA treatment record indicates the Veteran had symptoms suggestive of "moderately severe depression."  He reported having little interest or pleasure in doing things and feeling down, depressed or hopeless, and feeling tired or having little energy "nearly every day."  He reported having trouble falling or staying asleep, or sleeping too much and feeling bad about himself more than half the days.   

The May 2011 VA treatment record reflects that the Veteran reported experiencing the following "nearly every day:" little interest or pleasure in doing things; feeling down, depressed, or hopeless; trouble falling or staying asleep, or sleeping too much; and feeling tired or having little energy, trouble concentrating on things.  The VA clinician noted the results yielded "severe depression."  The Veteran's VA treatment records indicate he was taking Diazepam for anxiety from April 2010.

In an August 2008 substantive appeal, the Veteran also described symptoms consistent with severe symptoms of PTSD.  He reported verbally abusing his wife.  He also stated that he had more severe memory problems than demonstrated at the November 2006 VA examination.  At the November 2006 VA examination, memory testing showed recall of three out of three items immediately and at five minutes.  In the August 2008 substantive appeal, the Veteran stated that at work he had to write everything down or he would forget to do it.  He also reported forgetting what to buy at the store.  The Veteran is competent to report symptoms capable of lay observation.  As the Veteran's statements are consistent with his VA treatment records, the Board finds the statements to be credible.

Giving the Veteran the benefit of the doubt, the Board finds the overall evidence supports a finding that he had severe symptoms of PTSD most closely approximating occupational and social impairment, with deficiencies in most areas, prior to December 16, 2011.  The Veteran's reports of frequent suicidal ideation, depression symptoms interfering with work and relationships, and reports of verbal abuse to his family members are all consistent with a 70 percent rating for PTSD.

However, the Board finds that a rating in excess of 70 percent is not warranted, prior to December 16, 2011.  The Veteran has not shown that he has had symptoms of PTSD causing total occupational and social impairment.  On examination in November 2006, the Veteran was neatly dressed and groomed.  His eye contact was good and his manner was pleasant and cooperative.  His speech was normal in rate and tone.  It was logical and coherent.  He described his mood as depressed.  The affect was of normal range and congruent with speech content.  He denied hallucinations.  There was no evidence of delusional thinking.  He was oriented to person, place and time.  Insight and judgment appeared adequate.  The Veteran denied having homicidal ideation.  The evidence does not show that the Veteran had such symptoms as gross impairment in thought processes, delusions or hallucinations, intermittent inability to perform activities of daily living, grossly inappropriate behavior, disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  The evidence indicates the Veteran was able to work throughout the period on appeal and maintain relationships with his wife and children.

The Board has also considered whether a referral for an extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The schedular evaluation for the appellant's PTSD is adequate.  The psychiatric symptoms described above are contemplated by the schedular rating criteria.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  The Board finds that there are no manifestations or impairment of the Veteran's PTSD not encompassed by the schedular criteria.  Accordingly, the Board finds that referral for extraschedular consideration is not warranted.  

Finally, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was raised in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A December 2012 statement from the Veteran describes impairment in employability due to COPD, which is not presently a service-connected disability.  Because the Veteran was employed full-time prior to December 16, 2011, the Board finds that the issue is not raised and, therefore, is not part of the initial rating appeal.  See December 2011 VA examination report, page 5 (noting the Veteran's report that he was currently employed full-time and had been with the same employer for about 14 to 15 years).



ORDER

An initial rating of 70 percent for PTSD prior to December 16, 2011, is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


